


Exhibit 10.18


Executive Officer Compensation


The annual base salaries for our executive officers as of January 1, 2013 are as
follows:


Name
 
Title
 
Annual Base
Salary
 
George A. Lopez, M.D.
 
Chairman of the Board, President and Chief Executive Officer
 
$
710,803


 
Scott E. Lamb
 
Chief Financial Officer
 
$
383,621


 
Steven C. Riggs
 
Vice President of Operations
 
$
350,097


 
Richard A. Costello
 
Vice President of Sales
 
$
356,462


 
Alison D. Burcar
 
Vice President of Product Development
 
$
300,000


 



2012 Performance Bonuses:


In February 2013, the Compensation Committee approved bonuses to each of the
above named officers for 2012. The amount of the bonuses for 2012 were
previously reported in the Current Report on Form 8-K filed with the SEC on
February 5, 2013, each of which reports are incorporated herein by reference.




